ITEMID: 001-4561
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: PIPOLI v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is an Italian national, born in 1959 and residing in Genoa; she is unemployed. Before the Court, she is represented by Mr Paolo Bordonaro, lawyer in Genoa.
In 1983 the applicant married G.L.; they had four children: L, born in 1983, F., born in 1985, S., born in 1986 and G., born in 1988.
Since 28 May 1987, L. has been looked after by his paternal grandmother.
The applicant used to live with her husband and the three children in a small apartment with no electricity and no heating.
On a date which has not been specified, the applicant's husband abandoned her and the children; he declared that he did not intend to take care of his children anymore.
In 1988 the social assistants informed the Juvenile Court of Genoa of the critical condition in which the applicant's children had to live.
S., F. and G. were taken into public care on 23 March 1989 and 29 July 1989 respectively.
On 14 November 1989 the applicant and her husband were given instructions by the Genoa Youth Court as to the way in which to raise the children. They failed to follow these instructions. As a consequence, on 10 August 1990 proceedings were opened with a view to declaring the children's state of abandonment.
The applicant, her husband and her father were summoned to appear before the youth court at the hearing of 27 October 1990, with the warning that, if they failed to appear, the children would be declared available for adoption. They did not appear before the court, and they did not provide any explanation or justification for their absence.
By decisions delivered on 21 December 1990, the court ruled that F., S. and G were available for adoption and appointed a guardian for them. This decision was filed with the court’s registry on 29 December 1990.

Following the father's appeal against these decisions, on 10 April 1991 the Genoa Youth Court acknowledged that the applicant had always taken care of her children, insofar as it had been possible for her, and that she was willing to co-operate in order to improve her children's living conditions. It considered therefore that the best solution in the children’s interests was to maintain the bonds of affection between the children and their mother. Accordingly the court suspended the proceedings for six months, confirmed the children’s placement into public care and ordered that a family be found which could take care of the three children or that an adequate children’s home be found. The court further allowed the appointment of an expert with a view to establishing whether the applicant or other relatives were fit to assume their parental responsibility.
On 3 July 1991, the children were placed in a children’s home.
On 28 October 1991 the youth court ordered a psychological report on the applicant and her husband, and on the links between them and the children.
In her report, filed on an unspecified date in January 1992, the psychiatrist stated that the applicant was unfit to assume her parental responsibility and that she might jeopardise the children’s future emotional development.
By a decision delivered on 31 January 1992, the Genoa Youth Court dismissed the father’s appeal against the declaration that the children were available for adoption and suspended any contact between the applicant and the children.
The applicant did not appeal against the declaration of availability for adoption as in fact she consented thereto.
The children were subsequently placed for adoption and apparently the three children were adopted by the same family. The applicant has not seen her children or received any information about them since January 1992.
On 31 January 1996 the applicant filed with the Genoa Youth Court a request that proceedings be opened with a view to informing her children about her life and situation. She invoked Article 8 of the Convention and Article 20 of the European Convention on Adoption and pointed out that she did not request to be given the address of her children, but that her children be given her address and information about her life and situation.
In a decision delivered on 18 March 1996 and filed with the registry on 21 March 1996, the Genoa Youth Court recalled that Article 73 of Law no. 184/83 prohibits anybody from divulging any information concerning adopted persons, with the exception, according to the interpretation of the doctrine and jurisprudence, of cases where there is a concrete interest, legally protected, in having access to secret information. The court explained that such concrete interest must be proven to exist in respect of the adopted persons and must be invoked by their guardian or legal representative. The court, noting that the request had been made by the mother who had lost her parental rights over the children, and that there was no evidence of the children’s concrete interest, refused the request.
Relevant law
Article 27 of Law no. 184 of 4 May 1983 (hereinafter referred to as “the Adoption Act”) provides that “with the adoption, the rights and obligations between the adopted person and its original family cease to exist”.
The Convention on Adoption signed in Strasbourg on 24 April 1967 was incorporated into Italian law by law no. 357 of 1974, which came into force on 25 August 1976.
Under Article 10 of that Convention, the family rights and obligations between the adopted person and his/her father and mother cease to exist.
Article 20 § 4 of that Convention provides that “public records shall be kept and, in any event, their contents reproduced in such a way as to prevent persons who do not have a legitimate interest from learning the fact that a person has been adopted or, if that is disclosed, the identity of his former parents.”
The relevant part of the explanatory report states that “the purpose of this Article is to avoid difficulties which may arise from:
- the natural parents’ knowledge of the adopter’s identity;
- publicity of adoption proceedings or public records relating to adoption.”
